tax exempt and government entities oivision department of the treasury internal_revenue_service q oo washington d c aug uniform issue list kkk ek kkke legend taxpayer a ira x financial_institution a financial_institution b employee amount dear eee nae wee eee eae ae this responds to your date request as supplemented by correspondence dated date for a waiver of the 60-day rollover requirement of sec_408 of the internal_revenue_code the code’ - the following facts and representations have been submitted under penalties of perjury in support of the ruling requested other purpose taxpayer a represents that she received a distribution from ira x totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error made by an employee of financial_institution a taxpayer a further represents that amount has not been used for any prior to engaging in the transactions described below taxpayer a maintained ira x at financial_institution b in taxpayer a's husband had spoken with employee the chief investment officer of financial_institution a and a chartered financial analyst who informed taxpayer a's husband that he could transfer his retirement_funds to an ira at financial_institution a and that financial_institution a could act as custodian of the ira employee was mistaken-financial institution a was not qualified to serve as an ira custodian financial_institution a submitted documentation admitting its error taxpayer a's husband transferred his retirement_funds to financial_institution a in relying on the representations made to her husband and believing that he had successfully transferred his retirement assets on july taxpayer a received a distribution of amount from ira x and on date she deposited amount with financial_institution a no federal taxes were withheld the documents issued in connection with taxpayer a’s transfer indicated that the funds were intended to be held in an ira at financial_institution a in irs audited taxpayer a on an unrelated issue during the course of the audit the irs examiner discovered that financial_institution a was not qualified to serve as ira custodian taxpayer a’s accountant did not uncover the mistake prior to the audit taxpayer a’s funds continue to remain invested in financial_institution a she has not withdrawn or spent any of the distributed funds based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that the failure to accomplish a timely rollover was caused by an error made by an employee of financial_institution a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed - by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at dlease address alll correspondence to se t ep ra t2 sincerely yours ja on lew e manager ployeg plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc cc kx kee wax ke kee kee ka k ke
